Citation Nr: 1726085	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-29 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a second degree atrioventricular block, MOBITZ type 2, with pacemaker insertion, rated 10 percent disabling. 

2.  Entitlement to an increased rating for a chest surgical scar, post pacemaker insertion, rated 10 percent disabling.

3.  Entitlement to an increased rating for a left shoulder strain, rated 10 percent disabling.

4.  Entitlement to a compensable evaluation for pseudofolliculitis barbae (PFB).

5.  Entitlement to service connection for a left ankle condition. 

6.  Entitlement to service connection for a left foot condition.




REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 2006 to March 2009 and additional service in the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the claims folder was subsequently transferred to the RO in Atlanta, Georgia.

In April 2015, the Board remanded this matter for further evidentiary development.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Increased Rating Claims

The Veteran was previously scheduled for VA examinations to assess the current nature and severity of his increased rating claims on appeal in December 2016.  However, the claims file indicates that the Veteran failed to report.  The Veteran only reported for diagnostic testing of his heart disability in November 2016; he did not undergo a complete VA examination of his heart disability.  During the Veteran's March 2017 Board hearing, the Veteran explained that he was unable to attend the scheduled VA examinations due to issues with public transportation.  He further expressed a desire to have the VA examinations rescheduled.  The Board finds good cause for missing the scheduled examinations and the Veteran should be afforded another opportunity to report for the VA examinations.

Left Foot and Left Ankle

The Veteran asserts that he has a left foot and left ankle disability that is the result of an injury in service.

Available service treatment records reflect treatment for a left ankle sprain and left foot sprain in February 2008.

Post-service treatment records do not reflect complaints of or treatment for the left ankle or left foot. 

The Veteran was afforded a VA examination in December 2008.  Physical examination and x-ray of the Veteran's left ankle was performed.  X-rays were taken only of the left ankle and were grossly unremarkable and the ankle mortise was intact.  He was diagnosed with chronic left ankle strain.  No etiology opinion was provided.

The Veteran was later afforded a VA examination in January 2011 to assess the current nature and etiology of his left ankle and left foot.  Physical examination of the left ankle and left foot appeared to be normal.  However, the Veteran did not undergo x-rays of the foot and ankle as ordered and the examiner was unable to give a diagnosis at the time without the x-rays.

In January 2015, the RO mailed a letter to the Veteran requesting that he provide service treatment records from both his Army and Air Force service periods.  In March 2015, the letter was returned to sender.  Subsequently, in March 2015, the Veteran's representative submitted a change of address for the Veteran.  It does not appear that another attempt has been made to resend the January 2015 letter to the Veteran. 

During the Veteran's March 2017 Board hearing, he testified to injuring his left ankle and left foot during active duty while at White Sands Missile Range in New Mexico.  He asserted that he currently has pain in his left ankle and left foot when standing for long periods of time.  The Veteran's representative also expressed that the Veteran's service treatment records appeared incomplete.

As it appears that several correspondences have been returned to VA as undeliverable, an attempt must be made to verify the Veteran's current address.  Following such, the AOJ should again ask the Veteran to submit any and all service treatment records in his possession to aid in development of his claims.

Further, the AOJ must attempt to obtain any additional service treatment records pertaining to the Veteran's treatment for injuries to the left foot and left ankle at the White Sands Missile Range in New Mexico.

Additionally, the Board finds that a remand is appropriate to afford the Veteran a VA examination and opinion to determine whether he has a current left ankle or left foot disability that is related to the documented in-service injury during military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4).

Lastly, an effort should be made to obtain any outstanding treatment records that are not already on file.  38 U.S.C.A. § 5103A (c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran or his representative to obtain his current address.

2. Obtain any outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

3. Contact the Veteran and request that he submit copies of any and all service treatment records in his possession.

4. The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate entity, to request his complete service treatment records, to specifically include his period of active service from May 2006 to March 2009 and any service at the White Sands Missile Range in New Mexico.

As set forth in 38 U.S.C.A. §5103A (b)(3) and 38 C.F.R. §3.159 (c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his records as well as any further action to be taken.

5. Only after completion of all of the above development, provide the Veteran a VA examination by an appropriate medical professional to determine the current nature and severity of his service-connected second degree atrioventricular block, MOBITZ type 2, with pacemaker insertion.  The claims folder must be made available to and be reviewed by the examiner.  All necessary tests and studies must be conducted, and all clinical findings should be reported in detail.  Opinions must be accompanied by a clear rationale.

6. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and severity of his service-connected chest surgical scar, post pacemaker insertion.  The claims folder must be made available to and be reviewed by the examiner.  The examiner should specifically address the area of the chest surgical scar, and whether such is unstable or painful.  All necessary tests and studies must be conducted, and all clinical findings should be reported in detail.  Opinions must be accompanied by a clear rationale.

7. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and severity of his service-connected left shoulder strain.  The claims folder must be made available to and be reviewed by the examiner.  All necessary tests and studies must be conducted, and all clinical findings should be reported in detail.  Opinions must be accompanied by a clear rationale.

Full range of motion testing for pain must be performed where possible.  The left shoulder should be tested in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

8. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and severity of his service-connected PFB.  To the extent possible, the examination should be scheduled during an eruption or exacerbation of his skin disorder to give the best indication of the disability at its worst.  The claims folder must be made available to and be reviewed by the examiner.  All necessary tests and studies must be conducted, and all clinical findings should be reported in detail.  Opinions must be accompanied by a clear rationale.

9. Schedule the Veteran for a VA examination by an appropriate medical professional for his claimed left foot disability.  The entire claims file, to include a complete copy of this Remand, must be made available to and be reviewed by the designated examiner.

The examiner is to provide an opinion to the following:

a) Identify all diagnosed foot disabilities the Veteran has had at any point during the course of his appeal, even if such disability is now resolved.  

b) For each foot disability found at any point during the course of the appeal, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active military service.

10. Schedule the Veteran for a VA examination by an appropriate medical professional for his claimed left ankle disability.  The entire claims file, to include a complete copy of this Remand, must be made available to and be reviewed by the designated examiner.

The examiner is to provide an opinion to the following:

a) Identify all diagnosed ankle disabilities the Veteran has had at any point during the course of his appeal, even if such disability is now resolved.  

b) For each ankle disability found at any point during the course of the appeal, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active military service.

All opinions must be accompanied by an explanation.   If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

11. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised that it is his responsibility to report for an examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. See 38 C.F.R. §§ 3.158 and 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




